DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd E. Behrens on 16, 17, 18 March 2022.
The application has been amended as follows: 

IN THE CLAIMS:

Claims 9, 16, 17, 21, 23, and 25 have been amended, claim 19 has been canceled, and new claim 26 has been added, as follows:


9.	(Currently Amended)  A user interface device, comprising:
a display;
at least one processor; and

receiving an affordance proposing that an autonomous vehicle transport both a first person and a second person to a destination, wherein the affordance is received: 
while the autonomous vehicle is transporting the first person along a first route to a destination prior to the autonomous vehicle transporting the second person; 
when the second person is at a second location that is within a proximity threshold to the first route; and
when the second person is associated with the first person;
presenting the affordance on the display to prompt for acceptance of the affordance, wherein the affordance comprises a map for presentation on the display, and wherein the map depicts the first route and a second route to the destination; and
sending an indication of the acceptance of the affordance presented on the display from the user interface device, wherein the indication of the acceptance of the affordance is sent to at least one of the autonomous vehicle or an autonomous system controller, wherein sending the indication of the acceptance of the affordance causes 


16.	(Currently Amended)  An autonomous vehicle, comprising:
a first user interface device of a first person;
at least one processor; and
memory that comprises computer-executable instructions that, when executed by the at least one processor, cause the at least one processor to perform acts comprising:
causing the autonomous vehicle to transport [[a]] the first person from a first location along a first route to a destination;
while transporting the first person along the first route, receiving information specifying a second route to transport both the first person and a second person to the destination, the information being received responsive to acceptances of affordances by both the first person and the second person, wherein the affordances propose that the autonomous vehicle transport both the first person and the second person to the destination, wherein a particular affordance in the affordances is presented on the first user interface device and accepted by the first person using the first user interface device, wherein the particular affordance comprises a map for presentation on a display of the first user interface device, wherein the map depicts 
in response to receiving the information, causing the autonomous vehicle to change from the first route to the second route such that the autonomous vehicle picks up the second person at [[the]] a second location and transports both the first person and the second person to the destination.


17.	(Currently Amended)  The autonomous vehicle of claim 16, wherein the affordances are caused to be displayed on [[a]] the first user interface device of the first person and a second user interface device of the second person when the second person satisfies trigger criteria, the trigger criteria comprising:
the second person being at [[a]] the second location that is within a proximity threshold to the first route; and
the second person being associated with the first person.


19.	(Canceled)


21.	(Currently Amended)  The method of claim 1, wherein the proximity threshold is time based 


23.	(Currently Amended)  The user interface device of claim 9, wherein the affordance is received from [[an]] the autonomous system controller, wherein the indication of the acceptance of the affordance is sent to the autonomous system controller, and wherein the autonomous system controller communicates with the autonomous vehicle.


25.	(Currently Amended)  The autonomous vehicle of claim 16, wherein the information specifying the second route is received from an autonomous system controller, and wherein the autonomous system controller communicates with the first user interface device 


26.	(New)  The autonomous vehicle of claim 17, wherein the proximity threshold is adjustable.

 
Allowable Subject Matter
Claims 1 to 4, 6, 8 to 12, 14, 16 to 18, and 21 to 26 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not reveal or render obvious the method, user interface device, or autonomous vehicle as recited in claims 1, 9, or 16, wherein (in combination with the other recited steps, elements, and limitations) for example, the affordance comprises a map for presentation on a display of the user interface device, wherein the map depicts the first and second routes, or wherein the particular affordance presented on the first user interface device and accepted by the first person comprises a map for presentation on a display of the first user interface device, wherein the map depicts the first and second routes.
In this respect, for example, the examiner considers that the combinations of limitations in the claimed method, user interface device, and autonomous vehicle are integrated into a practical application of/for transporting persons in an autonomous vehicle along a route to a destination and also contain an inventive concept for improving “an existing technological process” (Bascom) of using autonomous vehicles to transport persons to a destination (e.g., for example only, such technological process as has been classified in CPCs G05D 1/0088, G08G 1/202, G01C 21/3438, and G06Q 10/047 including an improvement as described at published paragraphs [0005], [0032], [0037], [0038], [0047], etc. of the published specification) e.g., by (for example only) (re-)routing of autonomous vehicle transportation (e.g., from a first route to a second route) based on associations between potential passengers and/or their acceptance of an affordance depicting the first route and the second route.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on 28 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,739,150 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see pages 9 to 13 of the Remarks, filed 28 February 2022, with respect to the objection to the specification and the rejections of the claims under 35 U.S.C. 112(b), 101, and 103 have been fully considered and are, in conjunction with the examiner’s amendment, persuasive.  Therefore, the objection and rejections have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available (e.g., before allowance) via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667